 



EXHIBIT 10.3
SIRNA THERAPEUTICS, INC.
2005 PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

1.   General.

     These Terms and Conditions of Nonqualified Stock Option (these “Terms”)
apply to a particular stock option (the “Option”) if incorporated by reference
in the Notice of Grant of Stock Options (the “Grant Notice”) corresponding to
that particular grant. The recipient of the Option identified in the Grant
Notice is referred to as the “Grantee.” The per share exercise price of the
Option as set forth in the Grant Notice is referred to as the “Exercise Price.”
The effective date of grant of the Option as set forth in the Grant Notice is
referred to as the “Award Date.” The exercise price and the number of shares
covered by the Option are subject to adjustment under Section 7.1 of the Plan.
     The Option was granted under and subject to the Sirna Therapeutics, Inc.
2005 Performance Incentive Plan (the “Plan”). Capitalized terms are defined in
the Plan if not defined herein. The Option has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee. The Grant Notice and these Terms are
collectively referred to as the “Option Agreement” applicable to the Option.

2.   Vesting; Limits on Exercise; Incentive Stock Option Status.

     The Option shall vest and become exercisable in percentage installments of
the aggregate number of shares subject to the Option as set forth on the Grant
Notice. The Option may be exercised only to the extent the Option is vested and
exercisable.

  •   Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.     •   No Fractional Shares. Fractional
share interests shall be disregarded, but may be cumulated.     •   Minimum
Exercise. No fewer than 100 (subject to adjustment under Section 7.1 of the
Plan) shares of Common Stock may be purchased at any one time, unless the number
purchased is the total number at the time exercisable under the Option.     •  
Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.

 



--------------------------------------------------------------------------------



 



3.   Continuance of Employment/Service Required; No Employment/Service
Commitment.

     The vesting schedule applicable to the Option requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 5 below or under the Plan.
     Nothing contained in this Option Agreement or the Plan constitutes a
continued employment or service commitment by the Corporation or any of its
Subsidiaries, affects the Grantee’s status, if he or she is an employee, as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the Grantee’s
other compensation.

4.   Method of Exercise of Option.

     The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

  •   a written notice stating the number of shares of Common Stock to be
purchased pursuant to the Option or by the completion of such other
administrative exercise procedures as the Administrator may require from time to
time,     •   payment in full for the Exercise Price of the shares to be
purchased in cash, check or by electronic funds transfer to the Corporation, or
(subject to compliance with all applicable laws, rules, regulations and listing
requirements and further subject to such rules as the Administrator may adopt as
to any non-cash payment) in shares of Common Stock already owned by the Grantee,
valued at their Fair Market Value on the exercise date, provided, however, that
any shares initially acquired upon exercise of a stock option or otherwise from
the Corporation must have been owned by the Grantee for at least six (6) months
before the date of such exercise;     •   any written statements or agreements
required pursuant to Section 8.1 of the Plan; and     •   satisfaction of the
tax withholding provisions of Section 8.5 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator.

 



--------------------------------------------------------------------------------



 



5.   Early Termination of Option.

     5.1 Expiration Date. Subject to earlier termination as provided below in
this Section 5, the Option will terminate on the tenth (10th) anniversary of the
Award Date.
     5.2 Possible Termination of Option upon Certain Corporate Events. The
Option is subject to termination in connection with certain corporate events as
provided in Section 7.3 of the Plan.
     5.3 Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 5.2 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation or a Subsidiary, the following rules
shall apply (the last day that the Grantee is employed by or provides services
to the Corporation or a Subsidiary is referred to as the Grantee’s “Severance
Date”):

  •   other than as expressly provided below in this Section 5.3, (a) the
Grantee will have until the date that is 3 months after his or her Severance
Date to exercise the Option (or portion thereof) to the extent that it was
vested on the Severance Date, (b) the Option, to the extent not vested on the
Severance Date, shall terminate on the Severance Date, and (c) the Option, to
the extent exercisable for the 3-month period following the Severance Date and
not exercised during such period, shall terminate at the close of business on
the last day of the 3-month period;     •   if the termination of the Grantee’s
employment or services is the result of the Grantee’s death or Total Disability
(as defined below), (a) the Grantee (or his beneficiary or personal
representative, as the case may be) will have until the date that is 12 months
after the Grantee’s Severance Date to exercise the Option, (b) the Option, to
the extent not vested on the Severance Date, shall terminate on the Severance
Date, and (c) the Option, to the extent exercisable for the 12-month period
following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 12-month period;     •
  if the Grantee’s employment or services are terminated by the Corporation or a
Subsidiary for Cause (as defined below), the Option (whether vested or not)
shall terminate on the Severance Date.

     For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).
     For purposes of the Option, “Cause” means that the Grantee:

  (1)   has been negligent in the discharge of his or her duties to the
Corporation or any of its Subsidiaries, has refused to perform stated or
assigned duties or is incompetent in or (other than by reason of a disability or
analogous condition) incapable of performing those duties;

 



--------------------------------------------------------------------------------



 



  (2)   has been dishonest or committed or engaged in an act of theft,
embezzlement or fraud, a breach of confidentiality, an unauthorized disclosure
or use of inside information, customer lists, trade secrets or other
confidential information; has breached a fiduciary duty, or willfully and
materially violated any other duty, law, rule, regulation or policy of the
Corporation, any of its Subsidiaries or any affiliate of the Corporation or any
of its Subsidiaries; or has been convicted of a felony or misdemeanor (other
than minor traffic violations or similar offenses);     (3)   has materially
breached any of the provisions of any agreement with the Corporation, any of its
Subsidiaries or any affiliate of the Corporation or any of its Subsidiaries; or
    (4)   has engaged in unfair competition with, or otherwise acted
intentionally in a manner injurious to the reputation, business or assets of,
the Corporation, any of its Subsidiaries or any affiliate of the Corporation or
any of its Subsidiaries; has improperly induced a vendor or customer to break or
terminate any contract with the Corporation, any of its Subsidiaries or any
affiliate of the Corporation or any of its Subsidiaries; or has induced a
principal for whom the Corporation, any of its Subsidiaries or any affiliate of
the Corporation or any of its Subsidiaries acts as agent to terminate such
agency relationship.

     In all events the Option is subject to earlier termination on the
Expiration Date of the Option or as contemplated by Section 5.2. The
Administrator shall be the sole judge of whether the Grantee continues to render
employment or services for purposes of this Option Agreement.

6.   Non-Transferability.

     The Option and any other rights of the Grantee under this Option Agreement
or the Plan are nontransferable and exercisable only by the Grantee, except as
set forth in Section 5.7 of the Plan.

7.   Notices.

     Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 7.

8.   Plan.

     The Option and all rights of the Grantee under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference. The Grantee agrees to be

 



--------------------------------------------------------------------------------



 



bound by the terms of the Plan and this Option Agreement. The Grantee
acknowledges having read and understanding the Plan, the Prospectus for the
Plan, and this Option Agreement. Unless otherwise expressly provided in other
sections of this Option Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Administrator do not and shall not
be deemed to create any rights in the Grantee unless such rights are expressly
set forth herein or are otherwise in the sole discretion of the Board or the
Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.

9.   Entire Agreement.

     This Option Agreement and the Plan together constitute the entire agreement
and supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Grantee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

10.   Governing Law.

     This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

11.   Effect of this Agreement.

     Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.3 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

12.   Counterparts.

     This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

13.   Section Headings.

     The section headings of this Option Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.

 